DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roland U.S. Patent No. 4,021,902.
Claim 1, Roland teaches a parts accumulator 10 installed between predetermined two steps of a parts production line, the predetermined two steps comprising an upstream step 14 and a downstream step 16, the parts accumulator 10 being configured to accumulate parts discharged from the upstream step 14, and supply the parts to the downstream step 16, wherein the parts accumulator comprises: a parts accumulating section including a cylindrical center member 20, and at least one hose 12 having a first 
Claim 2, Roland teaches the hose 12 is detachably disposed on the one of the outer periphery and the inner periphery of the cylindrical center member 20 Fig. 4.  
Claims 4 and 8, Roland teaches the vibration generating section via 24 is configured to be capable of selectively reversing a torsional direction of the torsional vibrations applied to the parts accumulating section C4 L55-65.  
Claims 5, 9, and 12, Roland teaches the vibration generating section comprises: an upper vibrated member 22a,b,c to which the cylindrical center member 20 is attached; a base at 24 Fig. 3 disposed under the upper vibrated member(top Fig. 4); a plurality of resilient members 18 disposed at predetermined intervals in a circumferential direction 
Claim 6, Roland teaches the predetermined two steps comprise steps of machining parts, respectively Abstract.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roland U.S. Patent No. 4,021,902 in view of Hyer U.S. Patent No. 4,821,782.
Claims 3 and 7, Roland does not teach as Hyer teaches a lubricating liquid is to be supplied into the hose 52 together with the parts C3 L5-25. It would be obvious to one of 
Claims 10 and 13, Roland teaches the vibration generating section via 24 is configured to be capable of selectively reversing a torsional direction of the torsional vibrations applied to the parts accumulating section C4 L55-65.  
Claims 11 and 14-17, Roland teaches the vibration generating section comprises: an upper vibrated member 22a,b,c to which the cylindrical center member 20 is attached; a base at 24 Fig. 3 disposed under the upper vibrated member(top Fig. 4); a plurality of resilient members 18 disposed at predetermined intervals in a circumferential direction of the cylindrical center member 20, and coupling the upper vibrated member 22a,b,c and the base of 24 to each other Fig. 4; and a vibrating mechanism 24 disposed between the upper vibrated member 22a,b,c and the base of 24, and configured to generate horizontal vibrations via 24.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS